Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 15 January 2021.  Claims 1-20 are pending in the application.   Claims 1, 4, 6 and 20 have been amended.  
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 4-9 and 20 are hereby withdrawn in light of the amendments to the claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this instance, the recited deflecting means of claim 1 are described in the specification at para.’s 0098-0100. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kammhoff et al. (U. S. Patent No. 6960070) in view of Doi (U. S. Patent No. 6042346).
As to claim 1, Kammhoff discloses a scroll compressor (FIG.s 1-3, Abstract, para. 0060) comprising: 
- a hermetic enclosure 10 (col. 5, lls. 25-30) comprising an outer shell 86 (col. 6, lls. 48), 
- a compression unit 16, 18 (col. 5, ln. 32) arranged within the hermetic enclosure 10,
 - an electric motor 54 (col. 6, lls. 60-62) configured to drive the compression unit 16,18 the electric motor including a rotor 100 and a stator 102, Id., and 
- an inner shell 88, 90 (col. 6, lls. 46, “casing 88 of a motor housing 90”) arranged within the hermetic enclosure 10 and in which the electric motor 54 is arranged.  
Kammhoff is silent as to providing a baffle arranged inside the inner shell at a stator end winding of the electric motor, the baffle comprising deflecting means configured to deflect at least a part of a main refrigerant flow, flowing inside the inner shell, towards said stator end winding.  
baffle since it is arranged and configured in a structurally and functionally equivalent manner) is arranged inside the inner shell 8 at a stator end winding 3a of the electric motor 3, the baffle comprising deflecting means 62 (col. 5, lines 10-45,  formed collectively as part of sidewall 62 including recess sections 62a, opening section 62d and guide section 62e – interpreted as forming structural equivalent to the recited deflecting means disclosed in the instant specification, according to interpretation under 112(f) above) configured to deflect at least a part of a main refrigerant flow, flowing inside the inner shell, towards said stator end winding 3a (col. 5, lines 50-60, describing guiding the refrigerant in the manner claimed with respect to stator winding, note flow arrows in FIG. 1).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Kammhoff with the baffle and deflecting means of Doi arranged inside the inner shell in order to improve effective cooling of motor surfaces by directing refrigerant to such surfaces via passages formed by the partition or baffle, as taught by Doi (col. 5, lls. 48-64).

[AltContent: rect]
    PNG
    media_image1.png
    848
    612
    media_image1.png
    Greyscale

Annotated Doi FIG. 1 

As to claim 2, once modified, Doi further teaches the baffle 6 has a circular ring shape (FIG.’s 2-3, clearly shown).
Re. claim 3, once modified, Doi further teaches the baffle 6 includes a first axial section (proximate 62c as shown in FIG. 4) having an outer diameter substantially corresponding to an inner diameter of the inner shell (FIG.’s 3 & 4, shown proximate 
Re. claim 4, once modified, Doi further teaches the first axial section includes at least one circumferential guiding portion (adjacent surface from element 52) having an inner guiding surface (FIG.’s 3 & 4, inside inside surface next to element 52), the deflecting means 62 and the inner guiding surface of the at least one circumferential guiding portion are configured to force a refrigerant flow entering the baffle 6 in close contact to said stator end winding 3 (by virtue of location and proximity, refrigerant flow would be in close contact with winding as shown in FIG. 1).
Re. claim 5, once modified, Doi further teaches a lower axial end surface of the at least one circumferential guiding portion 52 rests on an upper surface of a stator core 31 (Annotated Doi FIG. 4, as shown and indicated – as shown in FIG. 1 view, under a broadest reasonable interpretation of the term upper surface of a stator core).

    PNG
    media_image2.png
    505
    546
    media_image2.png
    Greyscale

Annotated Doi FIG. 4 

Re. claim 6, once modified, Doi further teaches the first axial section includes at least one arcuate portion (FIG. 3, opposite of 62a proximate element 52) adjacent the at least one circumferential guiding portion (proximate 52), the at least one arcuate portion having a radius of curvature substantially corresponding to a radius of curvature of the inner surface of the inner shell (FIG. 1, as shown).
Re. claim 8, once modified, Doi further teaches the first axial section includes a plurality of circumferential guiding portions (proximate 52) which are angularly offset and circumferentially distributed (FIG. 3, showing at least four spaced around the ring), and a plurality of arcuate portions (FIG. 3, opposite of 62a,  four shown) which are angularly 
Re. claim 10, once modified, Doi further teaches wherein a circular gap (G) is defined between the rotor and the stator (Annotated Doi FIG. 1, as shown and indicated), and at least one outer flow channel (C) is formed between the outer surface of the stator and the inner surface of the inner shell  (Annotated Doi FIG. 1), the scroll compressor being configured such that a first refrigerant flow part of the main refrigerant flow flows through the at least one outer flow channel (C) and a second refrigerant flow part of the main refrigerant flow flows through the circular gap (G) ( see col. 5, lines 44-60, describing gas/refrigerant flows).
Re. claim 11, once modified, Doi further teaches the baffle 6 and the stator 31 define at least one refrigerant inlet opening 62d (col. 5, lines 36-37) through which the first refrigerant flow part can enter the baffle 6.
Re. claim 12, once modified, Doi further teaches the first axial section is configured to collect the first refrigerant flow part of the main refrigerant flow and to deflect the first refrigerant flow part in both radial and circumferential directions (see FIG. 1 and 2, note flow arrows having both radial and circumferential components) along the surface of said stator end winding 3a.
Re. claim 13, once modified, Doi further teaches the baffle 6 is angularly oriented in relation to the stator 31 such that the at least one outer flow channel (C) is axially aligned with the at least one arcuate portion (FIG. 2, arcuate portions formed proximate 62a) of the baffle (FIG.’s 1 & 2, note flow arrows, see col. 5, lines 45-60, describing flows which requires axial flow with respect to arcuate portion).
Re. claim 14, once modified, Doi further teaches the deflecting means 62 includes a plurality of deflecting elements 62a/b/c (col. 5, line 65 to col. 6, line 10) formed on the inner surface of the baffle 6.
Re. claim 15, once modified, Doi further teaches each of the deflecting elements 62a/b/c protrudes from a transition portion (Annotated Doi FIG. 4 attached above, as shown and indicated) between the first and second axial sections.
Re. claim 16, once modified, Doi further teaches each of the deflecting elements includes a curved blade shaped wall (refer to an Annotated copy Doi FIG. 3 attached below, as shown and indicated).

    PNG
    media_image3.png
    571
    463
    media_image3.png
    Greyscale

Annotated Doi FIG. 3 

Re. claim 17, once modified, Doi further teaches each of the deflecting elements 62a/b/c being configured to deflect a part of the main refrigerant flow towards a respective circumferential guiding portion (FIG. 2, note flow arrows - formed at least along periphery of wall sections 62a).
Re. claim 20, see the rejection of claim 6 above.


Claim 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kammhoff et al. (U. S. Patent No. 6960070) in view of Doi (U. S. Patent No. 6042346), further in view of Kimura et al. (U. S. Patent No. 5007809).
As to claim 9, the applied art is discussed above.  Once modified, Doi further teaches the baffle 6 further comprising a radially extending end wall 61 which extends from the second axial section (broadly as sections are connected).  However, Kammhoff and Doi are silent as to the radially extending end wall defining a refrigerant outlet opening.  In this regard, Kimura teaches a scroll compressor having a similar baffle component 9 including refrigerant outlets 31, 32 (FIG. 1 &2, col. 5, lines 17-35).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Doi with refrigerant outlet openings in order to flow refrigerant to direct working fluid to aid in stator coil cooling as suggested by Kimura (col. 5, lines 5-10, inter alia).
As to claim 18, Kammhoff and Doi are silent as to the baffle is arranged at an upper stator end winding of the electric motor. However, Doi shows the deflecting means 62 are configured to deflect at least a part of a main refrigerant flow, flowing inside the inner shell from a [lower] end of the electric motor towards an upper end of 
As to claim 19, the applied art upon modification by Kimura, teaches or suggests the baffle covers the upper stator end winding.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

This arrangement is depicted in FIG. 3 of the instant drawings showing guiding portion 37 with lower axial end 37.3 protruding axially from lower axial end 38.1 (para. 0093).   Modifying the applied prior art to form the circumferential guiding portion with such protrusions would not be forseeable without benefit of the disclosure of the instant invention.

Response to Arguments
Applicant’s remarks regarding the 35 U.S.C. 102 rejections over Doi have been considered but are moot because Applicant’s amendment have necessitated a new ground of rejection over Kammhoff as modified by Doi.  The arguments are directed to providing an inner shell arranged within the outer shell of the hermetic enclosure. Kammhoff is now being relied upon to disclose those features, rendering the specific arguments directed to Doi, moot.
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746